Case 2:19-cv-00081-wks Document 75-1 Filed 06/26/20 Page 1 of 2


Case 2:19-cv-00081-wks Document 37-1 Filed 07/22/19 Page 1 of 2




           EXHIBIT 1
                  Case 2:19-cv-00081-wks Document 75-1 Filed 06/26/20 Page 2 of 2
                  Case 2:19-cv-00081-wks Document 37-1 Filed 07/22/19 Page 2 of 2

                    State of Vermont
                    Department of Corrections
                    NOB 2 South
                    280 State Drive
                    Waterbury, VT 05671-2000
                    (Phone) 802-241-0020

12/11/18

Dear Centurion:

In follow-up to the letter sent on October 29, 2018, based on our conversations, DOC and Centurion agree that effective
immediately, the treatment for HCV shall be administered in the following manner for the remainder of contract year 4,
which ends January 31, 2019:

    Unless otherwise advised by an infectious disease specialist, the Contractor and its sub-contractors shall provide HCV
    treatment in the following manner:
        • Patients with fib-4 scores of 1.45 or greater shall receive a fibroscan (elastography).
        • Regardless of F score, patients shall be referred to an infectious disease specialist (currently UVMMC
            Infectious Disease Department) for medical consultation, and the infectious disease specialist shall determine
            the medical necessity for initiating patients on Direct Acting Antiviral (DAA) pharmaceutical treatment.
        • Unless medical contraindications exist, patients with HCV who will be in custody long enough to receive a
            full course of DAA treatment shall be provided with such treatment.
        • The DOC shall reimburse the Contractor for the costs of DAAs for HCV treatment within 30 days of
            receiving an accurate bill.

The costs of a full course of DAAs shall be “billed back” to VT-DOC on a “per inmate, per service” basis for the
remainder of the year 4 contract which ends January 31, 2019. Thereafter, the costs of DAAs and other HCV treatment
services shall be provided in accordance with the year 5 (February 1, 2019 – January 31, 2020) contract terms. The
invoice for the costs described above shall include:
            Patient name
            Date(s) of service
            Service provided
            Contractor’s incurred costs per service
            Invoices from the pharmacy which are consistent with the contractor’s reported incurred costs per service
The DOC shall reimburse the Contractor for the costs of DAAs for HCV treatment within 30 days of receiving an
accurate bill.
The DOC understands that there are 8 patients with labs completed who could start DAA treatment now. Please order that
these patients be started on DAAs now in accordance with the guidelines above. Labs are pending for 51 other patients.
Depending on the results of the labs, about 16 patients could start DAAs right away while the others may require
additional testing. All of these activities will be done in consultation with UVMMC in accordance with the guidelines
above.
Sincerely,


VT-DOC




                                                    EXHIBIT 1
